Citation Nr: 0916662	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile 
dysfunction, claimed as loss of sex drive.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for a skin condition 
(claimed as a skin rash).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The issue of entitlement to service connection for a right 
knee condition and a heart condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's currently-shown diabetes mellitus was not 
present until many years after service and did not result 
from an incident during service, to include exposure to 
herbicides.

2.  No nexus between the Veteran's active military duty and 
his currently-shown hypertension has been demonstrated.

3.  No nexus between the Veteran's active military duty and 
his currently-shown erectile dysfunction has been 
demonstrated.

4.  No nexus between the Veteran's active military duty and 
his currently-shown memory loss has been demonstrated.

5.  The Veteran does not have a current chronic skin 
disorder. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, nor 
may service connection for such disability be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  Service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Service connection for memory loss is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).

5.  Service connection for a skin condition is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The foregoing notice requirements were satisfied by a July 
2003 letter.  In addition, following the letter, the December 
2004 statement of the case and April 2007 supplemental 
statement of the case were issued, each of which provided the 
Veteran with an additional 60 days to submit more evidence.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  As will be discussed in the following decision, 
the Board is denying Veteran's service connection claims.  As 
such, no ratings or effective dates will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder, including the October 2003 Social Security 
Administration (SSA) Disability benefits determination and 
the records that provided the basis for that determination.  
Neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

The Board acknowledges that the Veteran has not been accorded 
VA examinations pertinent to the claims on appeal.  However, 
as will be discussed in the following decision, service 
treatment records are negative for complaints of, treatment 
for, or findings of diabetes, hypertension, memory loss, 
erectile dysfunction, or a skin condition.  While post-
service medical records reflect findings of diabetes 
mellitus, hypertension, a cognitive disorder, and erectile 
dysfunction, none of these records suggest a link between 
these currently-shown conditions and active military service.  
Further, the evidence does not reflect a current chronic skin 
disorder.  Thus, a remand to accord the Veteran an 
opportunity to undergo VA examinations that specifically 
address the etiology of these conditions is not necessary.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

When a chronic disease such as cardiovascular-renal disease 
(including hypertension), or diabetes mellitus, becomes 
manifest to a degree of 10 percent within one year of the 
Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if 
a Veteran served on active duty in Vietnam, during the 
Vietnam era, the Veteran is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307.  These regulations also 
stipulate the diseases, including diabetes mellitus, for 
which service connection may be presumed due to herbicide 
exposure.  38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Analysis

A.  Diabetes Mellitus

The Veteran contends that his currently-shown diabetes 
mellitus is the result of exposure to Agent Orange while 
serving 92 days temporary duty (TDY) in Vietnam in 1974.

The Veteran's DD Form 214 indicates six months and 22 days of 
foreign service, although it does not indicate where this 
service was performed.  The AF Form 910 reflects that the 
Veteran was assigned to the 3d Tactical Fighter Wing at Clark 
Air Base in the Philippines from July 25, 1974 to January 14, 
1975.  Additionally, service treatment records reflect 
medical care at various air bases in the United States, as 
well as the Clark Air Base in the Philippines.  However, 
there is nothing in the service personnel or treatment 
records that supports a finding that the Veteran served in 
the Republic of Vietnam, or was otherwise exposed to 
herbicides, during his period of service from December 1971 
to April 1975.  Accordingly, the Board may not grant the 
Veteran's service connection claim for diabetes mellitus on a 
presumptive basis.  38 C.F.R. §§ 3.307(a)(6) , 3.309(e)

Although the Veteran is not entitled to the regulatory 
presumption of service connection for diabetes mellitus based 
on exposure to herbicides, the Board must still consider 
whether service connection can be established on a direct 
basis.  

Here, the service treatment records do not contain any 
diagnosis of diabetes.  Nor do these records reflect symptoms 
such as excessive thirst or frequent urination.  
Additionally, there is no evidence of diabetes mellitus 
within the initial post-service year (to trigger the 
application of the legal presumption of service connection 
for chronic disease).  In fact, the report of a May 2003 VA 
Agent Orange registry examination specifically indicates "no 
diabetes mellitus."  The first evidence describing diabetes 
mellitus is an October 2004 VA treatment report reflecting a 
diagnosis of such.  Although subsequent VA and private 
treatment records reflect continued treatment for diabetes 
mellitus, none of these records reflect a medical opinion 
linking this condition to the Veteran's military service.

Based on the foregoing evidence, the Board finds that the 
Veteran's diabetes mellitus was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service or presumed to have resulted from herbicide exposure.  
The preponderance of the evidence is against the claim.  
Service connection is not warranted, and the appeal is 
denied.  

B.  Hypertension

The Veteran contends that his currently-shown hypertension is 
the result of military service.  

Review of the service treatment records reveals that the 
Veteran's March 1975 separation examination shows a blood 
pressure reading of 135/90.  Importantly, however, none of 
these records indicate a diagnosis of, or treatment for, 
hypertension.  

The earliest evidence of record reflecting a diagnosis of 
hypertension is a September 2002 VA treatment report.  
Subsequent VA and private treatment records reflect 
hypertension that is well-controlled by medication.

That the Veteran currently has hypertension is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to his period of service from 1971 
to 1975.  For the Veteran to prevail on his claim, he must 
either show continuity of symptomatology (i.e., that he has 
documented hypertension since 1975) or a medical opinion 
linking his current hypertension to events in service. 

That has not occurred in this case.  Although the Board 
acknowledges that the Veteran's separation examination 
reflects elevated blood pressure, there is no evidence of 
record showing a diagnosis of hypertension upon discharge 
from service.  Further, there is no evidence showing 
hypertension within one year of service (to trigger the 
application of the legal presumption of service connection 
for chronic disease).  In fact, the lengthy period without 
evidence of post-service treatment (e.g., until 2002, 28 
years after separation from service) weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, while post-service medical records reflect 
hypertension, they do not in any way attribute the disorder 
to the Veteran's period of service. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Service connection is not 
warranted, and the appeal is denied.

C.  Erectile Dysfunction

The service treatment records are entirely negative for 
complaints or findings of loss of sex drive or erectile 
dysfunction. 

A May 2003 VA treatment report reflects a diagnosis of 
"erectile dysfunction - loss of libido."  While the report 
notes that the Veteran's multiple medical conditions, 
including coronary artery disease, depression, and 
hypercholesterolemia can produce erectile dysfunction, there 
is no suggestion of a link between this condition and the 
Veteran's military service.  

In view of the absence of any sexual dysfunction in service, 
or for many years after service, and no medical opinion 
linking the Veteran's currently-shown erectile dysfunction to 
service, the Board finds that the preponderance of the 
evidence is against the claim.  Service connection is not 
warranted, and the appeal is denied.

D.  Memory Loss

The service treatment records do not reflect any complaints 
or findings of memory loss, with the March 1975 separation 
examination reflecting "no loss of memory or amnesia."  

The first evidence describing memory loss is the report of an 
August 2003 private psychological evaluation, apparently in 
connection with the Veteran's claim for SSA disability 
benefits.  The Veteran reported having a bad memory and often 
misplacing things.  He did not indicate for how long he had 
experienced these symptoms.  The diagnosis was cognitive 
disorder of unknown etiology.  Although the examiner 
indicated that "it can not be ruled out that his deficits 
may be due to medication side effects or secondary to anxiety 
and depression," there is no indication of a relationship 
between the Veteran's memory loss and his military service.  

In view of the absence of any complaints or findings of 
memory loss in service, or for many years after service, and 
no medical opinion linking the Veteran's currently-shown 
memory loss to service, the Board finds that the 
preponderance of the evidence is against the claim.  Service 
connection is not warranted, and the appeal is denied.

E.  Skin Condition

The service treatment records reveal a January 1975 report of 
hospital treatment for a penis infection which resulted from 
a laceration he suffered a couple of weeks earlier.  The 
diagnosis was cellulitis of the penis.  The report reflects 
that the Veteran was placed on bed rest and antibiotics, and 
that the "inflammation resolved rapidly."  Subsequent 
records do not reflect residual complaints or treatment for 
the condition. Although the March 1975 separation examination 
does note the hospital treatment for a "skin disease on 
penis," clinical evaluation at that time revealed normal 
skin and lymphatics.

The report of a May 2003 VA Agent Orange registry examination 
reflects rashes on the inguinal area and scaly plantars and 
webs, and a diagnosis of dermatophytosis of the inguinal and 
feet.  Importantly, however, subsequent records are negative 
for complaints or findings of a skin rash or condition.  For 
example, October 2004 and February 2007 reports of VA primary 
care show that the Veteran denied any skin rash or lesions, 
with the February 2007 report reflecting normal physical 
examination of the skin.  

In short, while service and post-service treatment records 
reflect treatment for various skin conditions, they do not 
reflect any chronic skin disorder.  In the absence of a 
current and chronic skin disorder, there can be no valid 
claim for such a disorder, and the appeal must be denied.  
Brammer.  


ORDER

Service connection for diabetes mellitus type II, claimed as 
due to herbicide exposure, is denied.

Service connection for hypertension is denied.

Service connection for loss of sex drive is denied.

Service connection for memory loss is denied.

Service connection for a skin condition, claimed as a skin 
rash, is denied.

REMAND

The Veteran contends that his currently-shown heart disorder 
and right knee disorder are related to military service.

With regard to the heart, the service treatment records 
reveal that a March 1975 cardiology consultation found 
borderline cardiomegaly (enlarged heart) by X-ray.
Post-service medical records reflect diagnosis of coronary 
artery disease (CAD) in September 2002, and cardiomyopathy in 
December 2004.

Regarding the right knee, service treatment records reflect 
multiple complaints of right knee pain, as well as findings 
of bilateral tendonitis in December 1971 and internal 
derangement and degenerative joint disease of the right knee 
in October 1972.  Post-service medical records reveal 
complaints of right knee pain and a February 2004 X-ray 
finding of severe degenerative arthritis of the right knee.

Given the evidence of heart and right knee related complaints 
and findings in service, and the presence of current heart 
and right knee disabilities, the Veteran should be accorded 
an opportunity to undergo VA examinations.  The purpose of 
the examinations is to determine, to the extent possible, the 
etiology of any diagnosed heart and right knee disabilities.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations by individuals with the 
appropriate expertise to determine the 
nature, extent, and etiology of any 
diagnosed heart and right knee 
disorders that he may have.  The claims 
folder must be made available to the 
examiner for review  in conjunction 
with the examination, and the 
examination report must indicate that 
such a review was conducted.  All 
indicated studies (including X-rays) 
should be conducted.

For any diagnosed heart or right knee 
disorders diagnosed, the examiner is 
asked to express an opinion as to 
whether is it at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's currently-
diagnosed heart or right knee disorders 
are related to his active military 
duty, and particularly the heart and 
right knee related findings noted 
therein.  A complete rationale should 
be provided for all opinions expressed.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


